FILED
                              NOT FOR PUBLICATION                            JAN 06 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALI ASGHAR,                                       No. 10-71679

               Petitioner,                        Agency No. A058-472-408

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Ali Asghar, a native and citizen of Pakistan, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order and denying his motion to remand. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional claims and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to remand. Castillo-Perez v.

INS, 212 F.3d 518, 523 (9th Cir. 2000). We deny the petition for review.

      The BIA did not abuse its discretion in denying Asghar’s motion to remand.

Asghar contends that his due process rights were violated by the interpretation of

his master calendar hearings into Urdu, rather than his native language of Hindko,

but he has not established prejudice resulting from the alleged violation. See

Perez-Lastor v. INS, 208 F.3d 773, 780 (9th Cir. 2000) (requiring both error and

prejudice to prevail on a due process claim based on an incompetent

interpretation).

       PETITION FOR REVIEW DENIED.




                                          2                                      10-71679